Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply filed on 2/8/2022.  Claims 1-20 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the fastener includes an internal hex drive head.”  However, Claim 1 recites “the fastener having a head shaped and sized to fit between the anti-rotation flanges--.”  Note that Figures 1-3 show a fastener head with an internal hex drive head for the insertion of a tool.  However, figures 4 and 5, which show a head shaped and size to fit between the anti-rotation flanges, those figures do not show an internal hex drive head.  Moreover, the internal hex drive head would not appear to adequately function because the fastener is fastened to the top and bottom brackets by rotating the nut rather that the non-rotating fastener.  It is therefore unclear how the recitation of Claim 4 fits in with the invention recited in Claim 1.  It appears as though Claim 4 recites aspects of an alternative embodiment that do not combine with the now-recited elements amended to Claim 1.  As such, it is suggested that Applicant cancel Claim 4. 
Claim 17 recites “further comprising a bolt--.”  However, Claim 16 recites a fastener.  It is unclear whether the bolt is the same or different than the fastener recited in Claim 16.  It appears that the amendments to Claim 16 have rendered the recitations of Claim 17 moot and therefore Claim 17 should be canceled.  Note, Claim 18 depends from Claim 17.
Claims 18 and 20 both recite and introduce “a fastener.”  However, Claim 16 already recites a fastener so it is unclear whether the fasteners of Claims 18 and 20 are the same or different than the fastener recited in Claim 16.  Appropriate correction is required.
Claim 19 is rejected by virtue of its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2015/0168021 to Wentworth et al. (Wentworth).

    PNG
    media_image1.png
    722
    579
    media_image1.png
    Greyscale

Regarding Claim 1:  Wentworth discloses a bonding clamp comprising: a top bracket (See Annotated Fig. A) including opposing sidewalls (See Annotated Fig. A) defining a channel (See Annotated Fig. A) therebetween, the top bracket having an aperture (See Annotated Fig. A) through a central portion thereof, and the top bracket being shaped to receive a first photovoltaic ("PV") module on a first side (See Annotated Fig. A) and a second PV module on a second side (See Annotated Fig. A); a bottom bracket (See Annotated Fig. A) including: a body (See Annotated Fig. A), a pair of top flanges (See Annotated Fig. A) extending vertically from a top surface of the body, the pair of top flanges being spaced apart from each other, and anti-rotation flanges (See Annotated Fig. A) extending from a bottom surface of body; and a fastener (150) to fasten the top bracket in a fixed position with respect to the bottom bracket, the fastener having a head (See Annotated Fig. A) shaped and sized to fit between the anti-rotation flanges such that the anti-rotation flanges prevent the fastener from rotation.
Regarding Claim 2:  Wentworth discloses a bonding clamp according to claim 1, wherein the fastener (150) includes threading such that a vertical distance between the top bracket and the bottom bracket is adjustable.
Regarding Claim 3:  Wentworth discloses a bonding clamp according to claim 1, wherein the fastener (150) extends through the aperture (See Annotated Fig. A) in the top bracket and into the bottom bracket.
Regarding Claim 5:  Wentworth discloses a bonding clamp according to claim 1, wherein the sidewalls of the top bracket each include an outwardly extending flange (See Annotated Fig. A).
Regarding Claim 6:  Wentworth discloses a bonding clamp according to claim 5, wherein the outwardly extending flanges (See Annotated Fig. A) of the top bracket extend orthogonally to the respective sidewalls (See Annotated Fig. A).
Regarding Claim 7:  Wentworth discloses a bonding clamp according to claim 1, wherein the bottom bracket further includes a pair of oppositely extending lateral support landings (See Annotated Fig. A) that extend laterally from the body.
Regarding Claim 8:  Wentworth discloses a bonding clamp according to claim 7, wherein a height of vertical extension of the pair of top flanges (See Annotated Fig. A) of the bottom bracket is less than a length of horizontal extension of the pair of lateral support landings (See Annotated Fig. A), respectively.
Regarding Claim 9:  Wentworth discloses a bonding clamp comprising: a top bracket (See Annotated Fig. A) including opposing sidewalls (See Annotated Fig. A) defining a channel (See Annotated Fig. A) therebetween, the top bracket having an aperture (See Annotated Fig. A) through a central portion thereof, and the top bracket being shaped to receive a first photovoltaic ("PV") module on a first side (See Annotated Fig. A) and a second PV module on a second side (See Annotated Fig. A); and a bottom bracket (See Annotated Fig. A) having an aperture (152) therethrough, the bottom bracket including: a body (See Annotated Fig. A) from which extend on opposite sides a pair of support landings (See Annotated Fig. A), a pair of top flanges (See Annotated Fig. A) extending vertically from a top surface of the body, the pair of top flanges being spaced apart from each other, and anti-rotation flanges (See Annotated Fig. A) extending from a bottom surface of body, wherein the aperture of the top bracket and the aperture of the bottom bracket are equally sized to accept a fastener (150) therethrough, and wherein the fastener has a head (See Annotated Fig. A) shaped and sized to fit between the anti-rotation flanges such that the anti-rotation flanges prevent the fastener from rotation.
Regarding Claim 10:  Wentworth discloses a bonding clamp according to claim 9, further comprising the fastener (150), wherein the fastener is configured to fasten the top bracket in a fixed position with respect to the bottom bracket.
Regarding Claim 11:  Wentworth discloses a bonding clamp according to claim 9, further comprising the fastener, wherein the fastener (150) is configured to extend through the bottom bracket (See Annotated Fig. A) and through the top bracket (See Annotated Fig. A) whereat a distal end of the fastener is secured to the top bracket via a nut (162).
Regarding Claim 12:  Wentworth discloses a bonding clamp according to claim 9, wherein the top bracket (See Annotated Fig. A) is configured to be positioned in varying heights above the bottom bracket (See Annotated Fig. A) to accommodate varying thicknesses of PV modules to be secured therebetween.
Regarding Claim 13:  Wentworth discloses a bonding clamp according to claim 9, wherein the sidewalls of the top bracket each include an outwardly extending flange (See Annotated Fig. A).
Regarding Claim 14:  Wentworth discloses a bonding clamp according to claim 13, wherein the outwardly extending flanges (See Annotated Fig. A) of the top bracket extend orthogonally to the respective sidewalls (See Annotated Fig. A).
Regarding Claim 15:  Wentworth discloses a bonding clamp according to claim 13, wherein the outwardly extending flanges (See Annotated Fig. A) extend in a direction parallel to a direction of extension of the support landings (See Annotated Fig. A).
Regarding Claim 16:  Wentworth discloses a bonding clamp comprising: a top bracket (See Annotated Fig. A) including: a central portion, opposing sidewalls (See Annotated Fig. A) extending from the central portion and defining a channel (See Annotated Fig. A) therebetween, an aperture (See Annotated Fig. A) through the central portion thereof, and a pair of outwardly extending flanges (See Annotated Fig. A) that extend transversely from the opposing sidewalls; and a bottom bracket (See Annotated Fig. A) including: a body (See Annotated Fig. A) from which extend on opposite sides a pair of support landings (See Annotated Fig. A), a pair of top flanges (See Annotated Fig. A) extending vertically from a top surface of the body, the pair of top flanges being spaced apart from each other, a pair of anti-rotation flanges (See Annotated Fig. A) extending from a bottom surface of body in a direction opposite the pair of top flanges (See Annotated Fig. A); and a fastener (150) having a head (See Annotated Fig. A) shaped and sized to fit between the pair of anti-rotation flanges such that the pair of anti-rotation flanges prevent the fastener from rotation.
Regarding Claim 17:  Wentworth discloses a bonding clamp according to claim 16, further comprising a bolt (150) sized to extend through both the top bracket and the bottom bracket.
Regarding Claim 19:  Wentworth discloses a bonding clamp according to claim 16, wherein the top bracket further includes one or more bonding pins (178) that protrude downwardly from one or both of the outwardly extending flanges of the top bracket.
Regarding Claim 20:  Wentworth discloses a bonding clamp according to claim 16, further comprising a fastener (150) sized to extend through the top bracket and the bottom bracket and maintain a space therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of US Patent No. 10,461,682 to Schuit et al. (Schuit).  
Regarding Claim 4:  Wentworth does not disclose an internal hex drive head.  However, Schuit teaches a fastener that includes a head with an internal hex drive head.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Wentworth by using an internal hex drive head similar to that taught by Schuit to enable a user to rotate the fastener of Wentworth in the event the fastener is used in a position where the head is accessible.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of US Patent App. No. 2015/0129517 to Wildes (Wildes).  
Regarding Claim 18:  Wentworth does not disclose a tool channel formed into the inner surface of the opposing sidewalls.  However, Wildes teaches wherein the top bracket (10) further includes a tool channel (See Figure 8 of Wildes) formed into an inner surface of the opposing sidewalls of the top bracket and shaped to accommodate a tool for tightening a fastener within the bonding clamp.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Wentworth by using a tool channel similar to that taught by Wildes to allow a user to use wrenches or sockets that may have a large diameter to prevent time-loss of the user switching to narrow low profile sockets.  
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Schuit by using the bonding pins similar to those taught by Wildes to provide a sure connection to the PV panels and ensure they do not slip with respect to the top bracket.
Response to Amendment
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2015/0288320 and 2016/0268958.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632